Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 27, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155361                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 155361
                                                                   COA: 329016
                                                                   Mason CC: 15-002928-FC
  BENJAMIN MICHAEL BENTZ,
           Defendant-Appellant.

  _________________________________________/

         On April 11, 2018, the Court heard oral argument on the application for leave to
  appeal the December 29, 2016 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to
  appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to
  the Mason Circuit Court for an evidentiary hearing pursuant to People v Ginther, 390
Mich. 436 (1973), for a determination of whether the defendant was denied the effective
  assistance of trial counsel.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 27, 2018
           d0424
                                                                              Clerk